Dismiss and Opinion Filed March 31, 2014




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00153-CV

                               JAMES HAMM, Appellant
                                        V.
                            WALMART STORES TEXAS, Appellee

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                               Trial Court Cause No. 1-12-59

                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Francis
       Appellant’s brief in this case is overdue. By postcard dated November 15, 2013, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




130153F.P05

                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

JAMES HAMM, Appellant                            On Appeal from the 382nd Judicial District
                                                 Court, Rockwall County, Texas
No. 05-13-00153-CV          V.                   Trial Court Cause No. 1-12-59.
                                                 Opinion delivered by Justice Francis.
WALMART STORES TEXAS, Appellee                   Justices Moseley and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee WALMART STORES TEXAS recover its costs of this
appeal from appellant JAMES HAMM.


Judgment entered March 31, 2014




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




130153.dis.apt.br.op.docx                  –2–